Citation Nr: 0427106	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  01-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for status 
post lumbar diskectomy at L4-L5, with herniated nucleus 
pulposus, rated as 20 percent disabling from June 8, 1992, to 
June 30, 2000, with several intervening periods of temporary 
total evaluations, and 60 percent disabling from July 1, 
2000, to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1987.  The veteran also had subsequent National Guard service 
which included a period of inactive duty for training in June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim for an 
increased rating in April 2001.  After a remand by the Board 
in June 2003, the RO increased the evaluation of the 
veteran's back disability from 20 to 60 percent disabling in 
a rating decision of March 2004.  The veteran has continued 
to disagree with this evaluation.  

It should be noted that since June 1992, the veteran has been 
assigned multiple periods of temporary total evaluations for 
his service connected back disorder.  This decision pertains 
only to those periods when the veteran was receiving a 
regular scheduler evaluation for his service connected back 
disorder.


FINDINGS OF FACT

1.  From June 8, 1992, to June 30, 2000, the veteran's 
service connected back disability was manifested by 
findings of mild hypesthesia and normal neurologic 
function, consistent with a finding of moderate 
intervertebral disc syndrome.

2.  Since July 1, 2000, the veteran's service connected 
back disability has been manifested by severe pain, 
incapacitating episodes, and other symptomatology 
consistent with pronounced intervertebral disc syndrome, 
with no findings of anklyosis of the spine.




CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
veteran's service connected status post lumbar diskectomy at 
L4-5, with herniated nucleus pulposus, from June 8, 1992, to 
June 30, 2000, and higher than 60 percent, from July 1, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5292, 5293 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In a phone call of 
March 2001 and letters of April 2001 and August 2003, the 
veteran was notified of information and evidence, if any, 
that he was to provide to VA, and which information and 
evidence, if any, that VA would attempt to obtain on his 
behalf.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence necessary 
to support the claim by informing the RO of relevant medical 
records not already obtained.  The record shows that all 
pertinent evidence has been obtained.  The Board finds that 
VA has satisfied the provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

 


Factual Background

Service connection was granted for the veteran's low back 
condition secondary to an L4-5 herniated pulposus in a rating 
decision dated December 1992, effective June 1992, based on a 
report of hospitalization at the VA Medical Center in Butler, 
Pennsylvania, outpatient treatment reports from this VAMC, DA 
Form 2173, and outpatient treatment reports from Butler 
Memorial Hospital.  

An RO decision in October 1993 increased the rating of the 
veteran's service connected back condition from 0 percent 
disabling to 10 percent disabling based on a VA examination 
conducted in September 1993 which revealed mild severity of 
the back condition.  The veteran disagreed with this 
evaluation and in August 1994 was afforded a hearing at the 
RO regarding his evaluation.  During this hearing, the 
veteran related that he had had a right L4-5 diskectomy in 
October 1992 and was, at the time of the hearing, 
experiencing lower back pain and continuous spasms.  He 
stated that it was frequently necessary to have someone roll 
him out of bed in the morning due to the severity of his 
pain.  The veteran also stated that he wears a corset 
everyday to help with his back pain and has been prescribed 
several prescription medications which he claimed have had 
residual effects, including drowsiness, having a negative 
effect on his work performance.  The veteran stated that his 
low back pain also went down into his right leg into the 
first and second toes.  The veteran also stated he was unable 
to sit for long periods of time and, many days, was unable to 
get out of bed, causing him to miss work.  Following this 
hearing, the veteran was afforded a VA examination in 
September 1994. 

At the September 1994 VA examination the veteran reported 
that his pain had returned to the levels before the October 
1992 diskectomy and that he experienced occasional dribbling 
of urine after voiding, but no other problems with neurogenic 
function.  The VA examination revealed normal neurologic 
function.  The veteran also had mild hypesthesia in the right 
L5 distribution to pinprick and temperature sensation, with 
normal reflexes except for a decreased right Achilles's 
reflex.  The veteran had an unremarkable straight leg raise 
with some stretching in the back and a negative femoral 
stretch test.  The VA examiner reviewed an MRI and a CT 
myelogram taken in April 1993.  These revealed compression of 
the right L5 nerve root at the L4-5 disk.  The VA examiner 
reported that the veteran was currently having symptomatic 
treatment with physical therapy and a TENS unit.  The 
principal diagnosis at this examination was chronic 
radiculopathy.  

Following this VA examination, the RO increased the 
evaluation of the veteran's back disability to 20 percent 
disabling, effective June 1992, in a rating decision dated 
October 1994.  

Subsequent to this rating decision, the veteran submitted 
several outpatient treatment records from the VAMC.  These 
records include a second L4-5 diskectomy in February 1995 due 
to recurrent pain and a recurrent herniated nucleus pulposus 
on the right L4-5.  

In February 2000, the veteran underwent a third operation and 
had an L4-5 and L5-S1 posterior lumbar interbody fusion with 
pedicle screw fixation at L4-S1.   The veteran submitted 
several outpatient treatment reports following this surgery, 
which include several sessions of physical therapy and 
kinesiotherapy in April and May 2000 at the VAMC.  The 
veteran was seen in September 2000 with complaints of 
worsening problems with numbness and tightness in his low 
back and legs.  The physician at this time found that the 
veteran's instrumentation and fusion looked good, but 
informed the veteran that stiffness could be a persistent and 
pervasive problem.  

The veteran underwent another VA examination in December 
2001.  At this time, the veteran reported the three surgeries 
he had had for his back condition.  The veteran reported back 
pain off and on and continued numbness in his right leg.  He 
reported using several prescription medications and exercises 
learned in physical therapy as treatment.  The veteran 
reported the severity of his low back pain was a 5 to a 6 to 
a 7 out of 10 and the frequency was daily and the duration 
was hours.  He reported low back stiffness in the morning, 
and, after loosening up, throbbing pain.  The veteran 
reported wearing an elastic lumbar support on occasion as 
well as lumbar corsets in the past.  At the time of the VA 
examination, the veteran was scheduled for another corset 
fitting at the request of his neurosurgeon.  

The December 2001 VA examination revealed normal spinal 
symmetry, forward flexion from 0 to 90 degrees, with 
increased low back pain from 70 to 90 degrees; extension from 
0 to 15 degrees, with increased low back pain from 10 to 15 
degrees; lateral flexion from 0 to 35 degrees, and rotation 
from 0 to 35 degrees.  The VA examiner noted no postural 
abnormalities and found the muscles to be soft without spasm, 
but found point tenderness in the right sacroiliac joint.  
The veteran was able to walk normally on both heels and toes 
without assistance.  The veteran had normal deep tendon 
reflexes, sensation, and motor function.  He had a positive 
right straight leg raise at 40 degrees and a negative 
Lasegue's test.  The final diagnosis given by the VA examiner 
was lumbar degenerative disc disease.  

In May 2002 the veteran had a videoconference with a Member 
of the Board of Veterans' Appeals (Board).  At this hearing, 
the veteran's representative raised concerns over the fact 
that the claim file was not reviewed at the VA examination in 
December 2001.  The veteran reported that his low back pain 
was a daily problem, debilitating at times.  He reported 
difficulty in performing activities of daily living and the 
inability to sit for long periods of time as well as the 
inability to exercise, resulting in weight gain.  The veteran 
reported the ability to touch his knees, in response to 
questions regarding range of motion, and also reported pain 
down the legs, more on the right than the left, and 
occasional inability to control urination.  The veteran 
reported his pain on the date of the hearing to be 8 out of 
10, and that, though the severity changed, he was in constant 
pain.  He stated that this pain caused trouble sleeping, and 
that he took prescription medications in an effort to ease 
the pain.  

Following this videoconference hearing, the Board remanded 
the case to the RO in June 2003 for another VA examination of 
the lumbar spine, to include review of the entire claims file 
and the remand by the VA examiner.  

This requested VA examination was conducted in December 2003.  
The veteran reported, at this time, taking several prescribed 
medications for his back pain, as well as wearing a corset 
most days, although he denied using an assistive device.  The 
veteran reported that his back pain radiates into his right 
leg into the first two toes and into his left leg down to the 
knee.  He also reported losing his bowels twice and his 
bladder several times during the past year and a half.  He 
reported being incapacitated 41 days secondary to severe 
pain, keeping him from working as a letter carrier for the 
Postal Service.  He reported that his pain is constant and as 
severe as before the surgeries.  Finally, the veteran 
reported problems in several activities of daily living and 
that he experiences frequent daily flares which are "at 
least 10/10."  

Upon physical examination, the VA examiner found the veteran 
to be obviously uncomfortable and stiff.  The veteran did not 
have antalgia, a wide-based gait, or any problems walking on 
his heels or toes.  The veteran's range of motion at this 
examination was forward flexion to 40 degrees, extension to 
10 degrees, lateral bending to 25 degrees right and left, and 
rotation to 30 degrees right and left.  The veteran had 5/5 
motor functions for hip flexors, quadriceps, and hamstrings.  
His light touch sensation was grossly intact throughout the 
lower extremities, and he had a negative Babinski and 
Hoffman's signs without clonus.  The VA examiner also 
reviewed lumbosacral X-rays taken in October 2003 which 
revealed a solid fusion of L4-5 and L5-S1.  The final 
assessment of the veteran's back condition was significant 
lumbar spine pathology with radicular symptoms and some early 
myelopathic symptoms with mild to moderate L3-4 stenosis 
revealed by CT scan, inconsistent with the veteran's 
symptoms.  The final diagnosis given by the VA examiner was 
failed back syndrome and myofacial pain.  

The veteran had another VA examination in March 2004 which 
revealed that he was able to work as a letter carrier for the 
Postal Service a maximum of 6 to 61/2 hours a day, and, even 
then, in a severely limited way, due to his back pain.  
Repetitive motion of the back was found to result in lack of 
endurance, fatigue, and significant pain, described by the 
veteran as "at least 10/10."  The flare-ups were found to 
occur with work and repeated use, and resulted in significant 
pain, loss of function, and loss of motion.  The VA examiner 
stated that measurements of the veteran's range of motion 
were the same as those recorded in the December 2003 VA 
examination.  The examiner's December 2003 findings regarding 
motor function and neurologic testing also remained 
unchanged.  The VA examiner did perform repetitive motion 
testing on the back in March 2004 and found the veteran was 
able to complete 21/2 flexion/extension cycles before being 
unable to complete the task due to pain and fatigue.  

The final assessment at this March 2004 VA examination was 
that the veteran's ability to perform his duties as a letter 
carrier were significantly and severely limited by his back 
pain.  The VA examiner concluded that the veteran was at 
least as likely as not to have worsening back pain and back 
problems due to his service connected spinal condition.  

In addition to considering these two VA examinations, the RO 
also considered outpatient treatment records from June 1992 
to March 2004.  These records included numerous visits 
regarding low back pain and the veteran's fusion surgery 
performed in February 2000.  At a follow-up visit after the 
veteran's fusion surgery, in June 2000, the veteran reported 
a remarkable improvement in his back pain, the ability to 
pursue any and all activities, including golf, and the desire 
to return to work unrestricted, which the physician approved.  
There was also no indication that the physician needed to see 
the veteran for further follow-ups unless further problems 
developed.  However, in September 2000 the veteran returned 
with complaints of worsening problems, including numbness and 
tightness in his low back and legs.  The physician prescribed 
medication to help alleviate these problems.  

At his one-year follow-up examination from the fusion, the 
veteran reported that he was working full-time with 
occasional days of back discomfort and soreness and 
persistent numbness in his toes.  The veteran, however, 
reported that these symptoms did not interfere with his 
activities of daily living.  

Two-years post-fusion, in July 2002, the veteran was seen 
regarding debilitating back and right leg pain.  The veteran 
reported that, though there was some relief post-surgery, the 
levels of pain had returned to their pre-operative state.  He 
subsequently had a lumbar myelogram which revealed excellent 
decompression of the L5 and S1 nerve roots bilaterally and 
some mild disc bulge at L4-5 and L3-4 with no significant 
impingement on the L4 nerve roots.  The veteran was then 
referred to the Pain Clinic.  The outpatient treatment 
records include numerous records of treatment at the Pain 
Clinic as well as consistent sessions of physical therapy and 
kinesiotherapy from 2000 to 2004.  

These outpatient treatment records include a September 2003 
letter from the veteran's primary care physician in which she 
states that the veteran has been in her care since March 2000 
and that she has treated him for acute exacerbation of his 
chronic back pain twice since that time, and has seen him 6 
other times in office visits regarding his back pain.  She 
also stated that the veteran had had 32 physical therapy 
sessions since March 2000.  The physician stated that she was 
unable to predict how often the veteran would have an acute 
exacerbation of his chronic back pain, or how long the 
episodes would last.  She stated that such episodes are 
subjective and can occur at any time and last from one day to 
many weeks.  

The outpatient treatment records also include a note from the 
Director of Pain Services dated June 2004.  This note states 
that the veteran requested an excuse from work for three 
days, however, the Director stated that there was no acute 
medical condition which would justify an excuse for the 
veteran not to attend work and so no such excuse would be 
provided.  

Based on these outpatient treatment records, the VA 
examinations, and the remand from the Board, the RO issued a 
rating decision in March 2004 which increased the evaluation 
of the veteran's service connected status post lumbar 
diskectomy for L4-5 with herniated nucleus pulposus to 60 
percent disabling, effective July 2000.  


Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue. In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Limitation of motion of the lumbar spine is rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2003).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran was properly rated as 20 percent disabled 
for his service connected back disability, from June 8, 1992, 
to June 30, 2000.  In this regard, the Board notes the 
findings of a September 1994 VA examination, which showed a 
normal neurologic function, only mild hypesthesia, and 
diagnosed the veteran with chronic radiculopathy.  The Board 
is of the opinion that these findings are consistent with a 
finding of moderate intervertebral disc syndrome, such that a 
20 percent rating would be warranted, the rating the veteran 
was given during this time frame.  Although the Board notes 
that the veteran was given several temporary 100% ratings 
during this time period to recover from surgery, the 
veteran's symptomatology, once he recuperated from these 
surgeries, was never found to be more than moderate, such 
that a higher rating would be warranted.

Further, taking into account all of the relevant evidence, 
the Board finds that the veteran's service connected status 
post lumbar diskectomy for L4-5 with herniated nucleus 
pulposus is currently properly rated as 60 percent disabling 
from July 1, 2000, under Diagnostic Code 5293.  The VA 
examinations and outpatient treatment reports have not 
demonstrated that the veteran has exhibited symptoms which 
would entitle him to a higher rating.  

The Board finds that an evaluation under Diagnostic Code 
5292, limitation of motion of the lumbar spine, would be 
inappropriate because the highest possible rating under this 
regulation is 40 percent disabling and the veteran's back 
disability has already been granted an evaluation of 60 
percent disabling. 

The Board also finds that the veteran is already receiving 
the maximum disability rating available under Diagnostic Code 
5293, intervertebral disc syndrome, as the regulation existed 
prior to September 23, 2002.  A rating of 60 percent 
disabling is warranted when intervertebral disc syndrome is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  

As revised September 23, 2002, the veteran cannot be entitled 
to a higher rating under Diagnostic Code 5293 as the highest 
available evaluation under this regulation is 60 percent 
disabling for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The veteran's back condition could be rated higher under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), which came 
into effect September 26, 2003.  The veteran would be 
entitled to a rating of 100 percent disabling under the 
General Rating Formula for Diseases and Injuries of the Spine 
if he was found to have unfavorable ankylosis of the entire 
spine.  No such finding has been made, however, and so the 
veteran is not entitled to a rating of 100 percent.  The next 
highest available rating under this General Rating Formula 
for Diseases and Injuries of the Spine is 50 percent, but the 
Board notes that it would be inappropriate to rate the 
veteran under these criteria as he is already receiving a 
higher evaluation of 60 percent under Diagnostic Code 5293.  

Finally, the Board finds that it would be inappropriate to 
rate the veteran under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes under 
Diagnostic Code 5243 because the highest available rating 
under this Formula is 60 percent disabling and the veteran is 
already entitled to this evaluation under his current rating 
under Diagnostic Code 5293.  

Accordingly the Board finds that a 60 percent rating for the 
veteran's status post lumbar diskectomy for L4-5 with 
herniated nucleus pulposus is warranted as indicated in the 
March 2004 rating decision by the RO based on the rating 
criteria of Diagnostic Code 5293 in effect prior to September 
23, 2002, based on the veteran's pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  Because a rating under these 
criteria would be higher than under the revised criteria of 
Diagnostic Code 5293, the Board finds that an evaluation 
under Diagnostic Code 5293, as in effect prior to September 
23, 2002, is appropriate under 38 C.F.R. § 4.7. 

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
above ratings have been in effect since the effective date of 
service connection for the veteran's back disability, and 
during neither time frame has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for status 
post lumbar diskectomy at L4-L5, with herniated nucleus 
pulposus, rated as 20 percent disabling from June 8, 1992, to 
June 30, 2000, with several intervening periods of temporary 
total evaluations, and 60 percent disabling from July 1, 
2000, to present, is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



